UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6902



CHRISTOPHER A. GRANSBY,

                                                Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-03-187)


Submitted:   August 14, 2003                 Decided:   August 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Gransby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher A. Gransby seeks to appeal the district court’s

dismissal of his 42 U.S.C. § 1983 action without prejudice for his

failure to pay a partial filing fee.   We have reviewed the record

and the district court’s order and find no error.   Accordingly, we

grant leave to proceed in forma pauperis and affirm the district

court’s order.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2